         Case 1:18-md-02865-LAK Document 609 Filed 06/02/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION OF
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                 18-MD-2865 (LAK)
 SCHEME LITIGATION
                                                  ECF Case
 This document relates to: 1:18-cv-04047 (LAK);
 1:18-cv-04049 (LAK); 1:18-cv-04050 (LAK);
 1:18-cv-04051 (LAK); 1:18-cv-04052 (LAK);
 1:18-cv-04430 (LAK); 1:18-cv-04522 (LAK);
 1:18-cv-04531 (LAK); 1:18-cv-04536 (LAK);
 1:18-cv-04538 (LAK); 1:18-cv-04541 (LAK);
 1:18-cv-04543 (LAK); 1:18-cv-04767 (LAK);
 1:18-cv-04770 (LAK); 1:18-cv-04771 (LAK);
 1:18-cv-04890 (LAK); 1:18-cv-04892 (LAK);
 1:18-cv-04896 (LAK); 1:18-cv-04898 (LAK);
 1:18-cv-04900 (LAK); 1:18-cv-05045 (LAK);
 1:18-cv-05057 (LAK); 1:18-cv-05147 (LAK);
 1:18-cv-05150 (LAK); 1:18-cv-05151 (LAK);
 1:18-cv-05158 (LAK); 1:18-cv-05164 (LAK);
 1:18-cv-05180 (LAK); 1:18-cv-05183 (LAK);
 1:18-cv-05185 (LAK); 1:18-cv-05186 (LAK);
 1:18-cv-05188 (LAK); 1:18-cv-05189 (LAK);
 1:18-cv-05190 (LAK); 1:18-cv-05192 (LAK);
 1:18-cv-05193 (LAK); 1:18-cv-05194 (LAK);
 1:18-cv-05299 (LAK); 1:18-cv-05300 (LAK);
 1:18-cv-05305 (LAK); 1:18-cv-05307 (LAK);
 1:18-cv-05308 (LAK); 1:18-cv-05309 (LAK);
 1:18-cv-09565 (LAK); 1:18-cv-09570 (LAK);
 1:18-cv-09587 (LAK); 1:18-cv-09588 (LAK);
 1:18-cv-09589 (LAK); 1:18-cv-09590 (LAK);
 1:18-cv-09650 (LAK); 1:18-cv-09665 (LAK);
 1:18-cv-09666 (LAK); 1:18-cv-09668 (LAK);
 1:18-cv-09669 (LAK); 1:18-cv-10028 (LAK);
 1:18-cv-10030 (LAK); 1:18-cv-10031 (LAK);
 1:18-cv-10032 (LAK); 1:18-cv-10035 (LAK);
 1:18-cv-10036 (LAK); 1:18-cv-10039 (LAK);
 1:18-cv-10049 (LAK); 1:18-cv-10060 (LAK);
 1:18-cv-10061 (LAK); 1:18-cv-10062 (LAK);
 1:18-cv-10063 (LAK); 1:18-cv-10064 (LAK);
 1:18-cv-10065 (LAK); 1:18-cv-10066 (LAK);


                                            1
DOC# 3525144
        Case 1:18-md-02865-LAK Document 609 Filed 06/02/21 Page 2 of 4




 1:18-cv-10067 (LAK); 1:18-cv-10069 (LAK);
 1:18-cv-10070 (LAK); 1:18-cv-10071 (LAK);
 1:18-cv-10073 (LAK); 1:18-cv-10074 (LAK);
 1:18-cv-10076 (LAK); 1:18-cv-10077 (LAK);
 1:18-cv-10080 (LAK); 1:18-cv-10082 (LAK);
 1:18-cv-10083 (LAK); 1:18-cv-10086 (LAK);
 1:18-cv-10091 (LAK); 1:18-cv-10092 (LAK);
 1:18-cv-10093 (LAK); 1:18-cv-10094 (LAK);
 1:18-cv-10095 (LAK); 1:18-cv-10096 (LAK);
 1:18-cv-10098 (LAK); 1:18-cv-10099 (LAK);
 1:18-cv-10119 (LAK); 1:18-cv-10122 (LAK);
 1:18-cv-10123 (LAK); 1:18-cv-10124 (LAK);
 1:18-cv-10125 (LAK); 1:18-cv-10126 (LAK);
 1:18-cv-10129 (LAK); 1:18-cv-10133 (LAK);
 1:18-cv-10134 (LAK); 1:18-cv-10135 (LAK);
 1:18-cv-10136 (LAK).

            NOTICE OF MOTION OF MARK D. ALLISON, ESQUIRE AND
           ZHANNA A. ZIERING, ESQUIRE TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Mark D. Allison,

Esquire, Mark D. Allison, Esquire and Zhanna A. Ziering, Esquire of Caplin & Drysdale,

Chartered will move this Court, before the Honorable Lewis A. Kaplan, Courtroom 21B, at the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York, on

a day and time to be determined by the Court, pursuant to this Court’s Local Civil Rule 1.4, for

leave to withdraw as counsel and no longer send them docketing notifications via the ECF

system for Defendants Bradley Crescenzo, The Skybax LLC 401K Plan, Carl Andrew Vergari,

NYCATX LLC Solo 401K Plan, Doston Bradley, Blackrain Pegasus LLC 401K Plan, Delgado

Fox LLC Solo 401K Plan, Pegasus Fox 23 LLC Solo 401K Plan, The Atlantic DHR 401K Plan,

The Bradley London Pension Plan, The Busby Black 401K Plan, The Canada Rock LLC 401K

Plan, The DMR Pension Plan, The Dosmon Bly Pension Plan, Gyos 23 LLC Solo 401K Plan,

The Houston Rocco LLC 401K Plan, The India Bombay LLC 401K Pension Plan, The ISDB

Pension Plan, The Joanne E. Bradley Solo 401K Plan, The LBR Capital Pension Plan, The



                                                2
        Case 1:18-md-02865-LAK Document 609 Filed 06/02/21 Page 3 of 4




Monin Amper Pension Plan, The NYC Stanismore Pension Plan, The Oak Tree One 401K Plan,

The Proper Pacific Pension Plan, The Texas Rocco LLC 401K Plan, Gavin Crescenzo, The

Krabi Holdings LLC 401K Plan, John LaChance, The Balmoral Management LLC 401K

Pension Plan, Mitchell Protass, The M2F Wellness LLC 401K Plan, The MPQ Holdings LLC

401K Plan, The Sector 230 LLC 401K Plan, Roger Lehman, Gavin Crescenzo, The Aria Pension

Plan, The Belforte Pension Plan, The Bravos Advisors 401K Plan, The Costello Advisors

Pension Plan, The Eskin Pension Plan, The Fieldcrest Pension Plan, The Kodiak Capital Pension

Plan, The Kyber Pension Plan, The Lerici Capital Pension Plan, The Ludlow Holdings 401K

Plan, The Regoleth Pension Plan, The Saba Capital LLC 401K Plan, The Stark Pension Plan,

The West River Pension Plan, The Westport Advisors LLC 401K Plan, JML Capital LLC 401K

Plan, Sanford Villa Pension Plan, The 78 Yorktown Pension Plan, The Aston Advisors LLC

401K Plan, The Bella Consultants Pension Plan, The Cambridge Town Line Pension Plan, The

CSCC Capital Pension Plan, The Diamond Scott Capital Pension Plan, The FWC Capital LLC

Pension Plan, The Green Group Site Pension Plan, The Hotel Fromance Pension Plan, The

Mountain Air LLC 401K Plan, The Mueller Investments Pension Plan, The Patrick Partners

Conglomerate Pension Plan, The RDL Consulting Group LLC Pension Plan, The Shapiro Blue

Management LLC 401K Plan, The Sinclair Pension Plan, The SKSL LLC Pension Plan, The

Snow Hill Pension Plan, Valerius LLC Solo 401K Plan, The Westridge Ave LLC 401K Plan,

The KASV Group Pension Plan, The Petkov Partners Pension Plan, The SPKK LLC 401K Plan,

The SVP 401K Plan, Natoli Management Pension Plan, Nova Fonta Trading LLC 401K Plan,

Sean Driscoll, Ackview Solo 401K Plan, Svetlin Petkov, The Petkov Management LLC 401K

Plan, Thomas Kertelits, The TKKJ LLC 401K Plan, Vincent Natoli, The Dink14 LLC 401K

Plan, Matthew Tucci, FiftyEightSixty LLC Solo 401K Plan, OneZeroFive LLC Solo 401K Plan,



                                              3
        Case 1:18-md-02865-LAK Document 609 Filed 06/02/21 Page 4 of 4




The Beech Tree Partners 401K Plan, The Blackbird 401K Plan, The Cardinal Consulting Pension

Plan, The Chambers Property Management LLC 401K Plan, The Crow Associates Pension Plan,

The Egret Associates LLC 401K Plan, The Everything Clean LLC 401K Plan, The Hawk Group

Pension Plan, The Heron Advisors Pension Plan, The Hibiscus Partners LLC 401K Plan, The

Hoboken Advisors LLC 401K Plan, The Jayfran Blue Pension Plan, The JT Health Consulting

LLC 401K Plan, The Jump Group LLC 401K Plan, The Lakeview Advisors 401K Plan, The

Maple Advisors LLC 401K Plan, The Oaks Group Pension Plan, The Osprey Associates LLC

401K Plan, The Robin Daniel Pension Plan, The Sandpiper Pension Plan, The Sea Bright

Advisors LLC 401K Plan, The Tag Realty Advisors LLC 401K Plan, The Throckmorton

Advisors 401K Plan, The Wave Maven LLC 401K Plan, and The Zen Training LLC 401K Plan.

       PLEASE TAKE FURTHER NOTICE that attorneys at Poulos LoPiccolo PC, who

entered appearance on May 28, 2021 (see Dkt. No. 603), will continue to be counsel of record

for the above-referenced Defendants in this action.

       None of the withdrawing counsel are retaining or charging a lien.

Dated: New York, New York

       June 1, 2021

                                                      CAPLIN & DRYSDALE, CHARTERED


                                                      s/ Mark D. Allison
                                                      By: Mark D. Allison

                                                      Mark D. Allison
                                                      Zhanna A. Ziering
                                                      600 Lexington Avenue, 21st Floor
                                                      New York, New York 10022
                                                      (212) 379-6000
                                                      mallison@capdale.com
                                                      zziering@capdale.com



                                                4
